Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on December 27th, 2019; January 3rd, 2020; January 28th, 2020; March 10th, 2020; May 21st, 2020; August 21st, 2020; October 14th, 2020; February 10th, 2021; March 26th, 2021; May 19th, 2021; September 24th, 2021; September 24th, 2021; December 8th, 2021; May 1st, 2022; June 10th, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1 – 15 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al (US 2013/0213144 A1) (herein after Rice), and further in view of Mäkiranta et al (US 2011/0074444 A1) (herein after Mäkiranta).

	Regarding Claim 1, Rice teaches, a method for determining whether a foot is present (Fig. 3, ¶ 0103: detecting a pressure exerted by a user's foot on the sensor 16) in an article of footwear (Fig. 3, footwear 100) using a sensor system (Fig. 2: sensor system 12), the method comprising: providing, using an electrode (Fig. 35A: contacts 40, 42) of a foot presence sensor (Fig. 4: sensors 16) disposed in the article of footwear (Fig. 1, ¶ 0103; Examiner interpretation: sensor system 12 is inside footwear 100), —.
	Rice fails to teach, — an electric field inside of the article of footwear in response to an AC drive signal; detecting a change in the electric field in response to a change in a position of a user body in or near the article of footwear; and providing a foot presence indication based on the detected change in the electric field.
	In analogous art, Mäkiranta teaches, — an electric field inside (Fig. 2, ¶ 0052: electric field E; Examiner interpretation: The electric field is due to the capacitance formed by electrodes 10a, 10b, and the ground GND) of the article of footwear in response to an AC drive signal (Fig. 3, voltage V12); detecting a change in the electric field in response to a change in a position of a user body in or near the article of footwear (Fig. 2, ¶ 0052; Examiner interpretation: The varying voltage of the signal electrode is capacitively coupled via the foot of the person to the body BOD1 of the person); and providing a foot presence indication based on the detected change in the electric field. (Fig. 2, ¶ 0053: Thus, the location of the person may be effectively tracked.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rice by combining the sensor taught by Rice with the sensor 100 taught by Mäkiranta by placing sensor 100 in housing 24 taught by Rice to achieve the predictable result of detecting the presence of a foot that is far away from a sensor with improved sensitivity [Mäkiranta: ¶ 0006 ¶ 0007.]

	Regarding Claim 2, Rice in view of Mäkiranta teaches the limitations of claim 1, which this claim depends on.
	Rice further teaches, the method of claim 1, wherein providing the electric field inside of the article of footwear includes providing the electric field in a foot arch-receiving portion of the footwear. (Fig. 5, ¶ 0167: located in the well 135
in the middle arch or midfoot region.)

	Regarding Claim 3, Rice in view of Mäkiranta teaches the limitations of claim 1, which this claim depends on.
	Mäkiranta further teaches, the method of claim 1, wherein providing the electric field inside of the article of footwear includes providing the electric field between multiple different electrodes (Fig. 2, ¶ 0052: electrodes 10b1 and the ground GND; Examiner interpretation: ¶ 0153: a sensor which comprises a first electrode and a second electrode may also comprise further electrodes) that comprise the foot presence sensor.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rice in view of Mäkiranta by using multiple electrodes in the sensor taught by Mäkiranta to achieve the predictable result of to achieve the predictable result of detecting the presence of a foot that is far away from a sensor with improved sensitivity [Mäkiranta: ¶ 0006 ¶ 0007.]

	Regarding Claim 4, Rice in view of Mäkiranta teaches the limitations of claim 1, which this claim depends on.
	Mäkiranta further teaches, the method of claim 1, further comprising determining a position of a foot inside of the article of footwear using the foot presence indication. (Fig. 3, ¶ 0063: FIG. 4 shows the foot H1 of the person stepping over the base electrode 20; Examiner interpretation: ¶ 0073: sensor 100 detects the position of a foot as the vertical dimension z1 changes.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rice in view of Mäkiranta by detecting the position of a foot using the sensor taught by Mäkiranta to achieve the predictable result of detecting the presence of a foot that is far away with improved sensitivity [Mäkiranta: ¶ 0006 ¶ 0007.]

	Regarding Claim 5, Rice in view of Mäkiranta teaches the limitations of claim 1, which this claim depends on.
	Mäkiranta further teaches, the method of claim 1, wherein detecting the change in the electric field includes in response to a change in a position of the user body when the user body is proximal to and spaced apart from the electrode of the foot presence sensor. (Fig. 2, ¶ 0052: varying electric field E between the body BOD1 and the base electrode 20, as well as between the body BOD1 and the ground GND; Examiner interpretation: as the user’s body changes position while proximal to the capacitive sensor, the electric field is detected.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rice in view of Mäkiranta by detecting a change in the electric field due to a body presence using a sensor taught by Mäkiranta to achieve the predictable result of detecting the presence of a foot that is far away with improved sensitivity [Mäkiranta: ¶ 0006 ¶ 0007.]

	Regarding Claim 6, Rice in view of Mäkiranta teaches the limitations of claim 1, which this claim depends on.
	Mäkiranta further teaches, the method of claim 1, wherein detecting the change in the electric field includes detecting the change using information received from the electrode. (Fig. 2, ¶ 0060: value; Examiner interpretation: ¶ 0060 the monitoring unit 50 provides a varying voltage V12 at least to the electrodes 10a, 20, and it determines a value which depends on the current of said signal electrode caused by said voltage variations.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rice in view of Mäkiranta by combining detecting a change in the electric field using information from an electrode taught by Mäkiranta to achieve the predictable result of detecting the presence of a foot that is far away with improved sensitivity [Mäkiranta: ¶ 0006 ¶: 0007.]

	Regarding Claim 7, Rice in view of Mäkiranta teaches the limitations of claim 1, which this claim depends on.
	Mäkiranta further teaches, the method of claim 1, wherein detecting the change in the electric field includes detecting a change in an amplitude characteristic of the electric field. (Fig. 2, ¶ 0060: voltage variations; Examiner interpretation: the change in amplitude causes voltage variations.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rice in view of Mäkiranta by combining detecting a change in an amplitude of an electric field taught by Mäkiranta to achieve the predictable result of detecting the presence of a foot that is far away with improved sensitivity [Mäkiranta: ¶ 0006 ¶: 0007.]

	Regarding Claim 8, Rice in view of Mäkiranta teaches the limitations of claim 1, which this claim depends on.
	Mäkiranta further teaches, the method of claim 1, wherein providing the electric field inside of the article of footwear includes providing a radio frequency signal (Fig. 2, ¶ 0061: frequency f1) using the electrode. (Fig. 2, ¶ 0061; Examiner interpretation: the voltage V12 coupled to the signal electrode 10a may vary at a frequency f1.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rice in view of Mäkiranta by providing an electric field using a radio frequency in a sensor taught by Mäkiranta to achieve the predictable result of detecting the presence of a foot that is far away with improved sensitivity [Mäkiranta: ¶ 0006 ¶: 0007.]

	Regarding Claim 9, Rice in view of Mäkiranta teaches the limitations of claim 1, which this claim depends on.
	Mäkiranta further teaches, the method of claim 1, further comprising generating the AC drive signal using a signal generator (Fig. 2, monitoring unit 50) inside the article of footwear. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rice in view of Mäkiranta by providing an AC drive signal to a sensor taught by Mäkiranta to achieve the predictable result of detecting the presence of a foot that is far away with improved sensitivity [Mäkiranta: ¶ 0006 ¶: 0007.]

	Regarding Claim 10, Rice teaches, a system (Fig. 3, force and/or pressure sensor system 12) for use with an article of footwear (Fig. 3, footwear 100) to determine whether a foot is present inside the article of footwear (Fig. 3, ¶ 0103: detecting a pressure exerted by a user's foot on the sensor 16), —.
	Rice fails to teach, — the system comprising: a first electrode configured to receive an AC drive signal and, in response, provide an electric field inside of the article of footwear; and a processor circuit configured to receive information about the electric field inside of the article of footwear and provide a foot presence indication based on the received information, wherein the electric field is influenced by a proximity of a user body to the first electrode.
	In analogous art, Mäkiranta teaches, — the system comprising: a first electrode (Fig. 2, electrodes 10a, 10b) configured to receive an AC drive signal (Fig. 3, voltage V12) and, in response, provide an electric field inside (Fig. 2, ¶ 0052: electric field E; Examiner interpretation: The electric field is due to the capacitance formed by electrodes 10a, 10b, and the ground GND) of the article of footwear; and a processor circuit (Fig. 16, data processor 60) configured to receive information about the electric field inside of the article of footwear and provide a foot presence indication based on the received information (Fig. 16, ¶ 0105; Examiner interpretation: the data processor 60 provides information on the location of a body BOD1 based on signals due to the electric field), wherein the electric field is influenced by a proximity of a user body to the first electrode. (Fig. 2, ¶ 0052: varying electric field E between the body BOD1 and the base electrode 20, as well as between the body BOD1 and the ground GND; Examiner interpretation: as the user’s body changes position while proximal to the capacitive sensor, the electric field is detected.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rice by combining the sensor taught by Rice with the sensor 100 taught by Mäkiranta by placing sensor 100 in housing 24 taught by Rice to achieve the predictable result of detecting the presence of a foot that is far away from the sensor with improved sensitivity [Mäkiranta: ¶ 0006 ¶ 0007.]

	Regarding Claim 11, Rice in view of Mäkiranta teaches the limitations of claim 10, which this claim depends on.
	Mäkiranta further teaches, the system of claim 10, further comprising a second electrode (Fig. 2, ground GND), wherein the electric field extends at least in part between the first and second electrodes. (Fig. 2, ¶ 0052: electric field E; Examiner interpretation: The electric field is due to the capacitance formed by electrodes 10a, 10b, and the ground GND.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rice in view of Mäkiranta by including a second electrode in the sensor taught by Mäkiranta to achieve the predictable result of detecting a presence of a foot that is far away with improved sensitivity [Mäkiranta: ¶ 0006 ¶ 0007.]

	Regarding Claim 12, Rice in view of Mäkiranta teaches the limitations of claim 11, which this claim depends on.
	Rice further teaches, the system of claim 11, wherein the first and second electrodes are disposed in an arch-receiving portion of the footwear. (Fig. 5, ¶ 0167: located in the well 135 in the middle arch or midfoot region.)

	Regarding Claim 13, Rice in view of Mäkiranta teaches the limitations of claim 11, which this claim depends on.
	Mäkiranta further teaches, the system of claim 11, wherein a position of the first electrode is fixed relative to a position of the second electrode. (Fig. 2, ¶ 0040: s4 denotes the width of a gap between the signal electrode 10a and the base electrode 20; Examiner interpretation: the position of electrode 10a is inherently fixed relative to ground GND.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rice in view of Mäkiranta by including a first electrode that is inherently in a fixed position relative to a second electrode in the sensor taught by Mäkiranta to achieve the predictable result of detecting the presence of a foot that is far away with improved sensitivity [Mäkiranta: ¶ 0006 ¶ 0007.]

	Regarding Claim 14, Rice in view of Mäkiranta teaches the limitations of claim 11, which this claim depends on.
	Mäkiranta further teaches, the system of claim 11, wherein a distance between the first and second electrodes is substantially fixed. (Fig. 2, ¶ 0040: s4 denotes the width of a gap between the signal electrode 10a and the base electrode 20; Examiner interpretation: the distance of electrode 10a is inherently substantially fixed relative to ground GND.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rice in view of Mäkiranta by including a first electrode that is inherently in a fixed distance relative to a second electrode in the sensor taught by Mäkiranta to achieve the predictable result of detecting a presence of a foot that is far away with improved sensitivity [Mäkiranta: ¶ 0006 ¶ 0007.]

	Regarding Claim 15, Rice in view of Mäkiranta teaches the limitations of claim 10, which this claim depends on.
	Mäkiranta further teaches, the system of claim 10, wherein the processor circuit is configured to provide information about a position of a foot inside of the article of footwear based on the received information about the electric field. (Fig. 3, ¶ 0063: FIG. 4 shows the foot H1 of the person stepping over the base electrode 20; Examiner interpretation: ¶ 0073: sensor 100 detects the position of a foot as the vertical dimension z1 changes.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rice in view of Mäkiranta by configuring a processor to detect a position of a foot using a sensor taught by Mäkiranta to achieve the predictable result of detecting the presence of a foot that is far away with improved sensitivity [Mäkiranta: ¶ 0006 ¶ 0007.]

	Regarding Claim 17, Rice in view of Mäkiranta teaches the limitations of claim 10, which this claim depends on.
	Mäkiranta further teaches, the system of claim 10, further comprising a signal generator (Fig. 2, monitoring unit 50) disposed inside of the article of footwear and configured to generate the AC drive signal. (Fig. 2, ¶ 0056.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rice in view of Mäkiranta by providing an AC drive signal to a sensor taught by Mäkiranta to achieve the predictable result of detecting the presence of a foot that is far away with improved sensitivity [Mäkiranta: ¶ 0006 ¶: 0007.]

	Regarding Claim 18, Rice teaches, a non-transitory machine-readable medium (Fig. 23, memory 204) comprising instructions that, when executed by a processor (Fig. 23, single processor 202) inside an article of footwear (Fig. 3, footwear 100), —.
	Rice fails to teach, — configure the processor to: provide an AC drive signal to an electrode of a foot presence sensor that is disposed in the article of footwear to thereby generate an electric field inside of the article of footwear; detect a change in the electric field in response to a change in a position of a user body in or near the article of footwear; and provide a foot presence indication based on the detected change in the electric field.
	In analogous art, Mäkiranta teaches, — configure the processor (Fig. 16, data processor 60) to: provide an AC drive signal (Fig. 3, voltage V12) to an electrode (Fig. 2, electrodes 10a, 10b) of a foot presence sensor (Fig. 1, capacitive sensor 100) that is disposed in the article of footwear to thereby generate an electric field (Fig. 2, ¶ 0052: electric field E; Examiner interpretation: The electric field is due to the capacitance formed by electrodes 10a, 10b, and the ground GND) inside of the article of footwear; detect a change in the electric field in response to a change in a position of a user body in or near the article of footwear (Fig. 2, ¶ 0052: varying electric field E between the body BOD1 and the base electrode 20, as well as between the body BOD1 and the ground GND; Examiner interpretation: as the user’s body changes position while proximal to the capacitive sensor, the electric field is detected); and provide a foot presence indication based on the detected change in the electric field. (Fig. 2, ¶ 0053: Thus, the location of the person may be effectively tracked.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rice by combining the processor taught by Rice with the processor taught by Mäkiranta to achieve the predictable result of detecting the presence of a foot that is far away from a sensor with improved sensitivity [Mäkiranta: ¶ 0006 ¶ 0007.]

	Regarding Claim 19, Rice in view of Mäkiranta teaches the limitations of claim 18, which this claim depends on.
	Mäkiranta further teaches, the non-transitory machine-readable medium of claim 18, further comprising instructions that configure the processor to determine a position of a foot inside of the article of footwear using information about changes in the electric field. (Fig. 3, ¶ 0063: FIG. 4 shows the foot H1 of the person stepping over the base electrode 20; Examiner interpretation: ¶ 0073: sensor 100 detects the position of a foot as the vertical dimension z1 changes.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rice in view of Mäkiranta by combining the processor taught by Rice with the processor taught by Mäkiranta to achieve the predictable result of detecting the presence of a foot that is far away from a sensor with improved sensitivity [Mäkiranta: ¶ 0006 ¶ 0007.]

	Regarding Claim 20, Rice in view of Mäkiranta teaches the limitations of claim 18, which this claim depends on.
	Mäkiranta further teaches, the non-transitory machine-readable medium of claim 18, wherein the instructions to detect the change in the electric field include instructions to detect a change in an amplitude characteristic (Fig. 2, ¶ 0060: voltage variations; Examiner interpretation: the change in amplitude causes voltage variations) or a frequency characteristic of the electric field. (Fig. 2, ¶ 0061; Examiner interpretation: the voltage V12 coupled to the signal electrode 10a may vary at a frequency f1.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rice in view of Mäkiranta by combining the processor taught by Rice with the processor taught by Mäkiranta to achieve the predictable result of detecting the presence of a foot that is far away from a sensor with improved sensitivity [Mäkiranta: ¶ 0006 ¶ 0007.]

5.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rice et al (US 2013/0213144 A1) (herein after Rice) in view of Mäkiranta et al (US 2011/0074444 A1) (herein after Mäkiranta) as applied to claims 1 – 15 and 17 – 20 above, and further in view of Beers et al (US 2009/0272007 A1) (herein after Beers).

	Regarding Claim 16, Rice in view of Mäkiranta teaches the limitations of claim 10, which this claim depends on.
	Rice in view of Mäkiranta fail to teach, the system of claim 10, wherein the processor circuit is configured to actuate a tensioning mechanism based on the foot presence indication.
	In analogous art, Beers teaches, the system of claim 10, wherein the processor circuit (Fig. 16, control system 1650) is configured to actuate a tensioning mechanism (Fig. 1, automatic lacing system 122) based on the foot presence indication. (Fig. 2, ¶ 0096.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rice in view of Mäkiranta by combining the processor taught by Rice in view of Mäkiranta with the processor  taught by Beers and adding the automatic lacing system taught by Beers to the article of footwear taught by Rice in view of Mäkiranta to achieve the predictable result of shoe article with an automatic lacing system that prevents folding, bunching or twisting of the laces. [Beers ¶ 0139.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868